Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

   FCOA, LLC.,

          Plaintiff,

   vs.                                                         CASE NO. 1:17-cv-23971-KMW

   FOREMOST TITLE & ESCROW, LLC,

         Defendant.
   ___________________________________________/

            PLAINTIFF FCOA, LLC’S MOTION TO EXCLUDE TESTIMONY OF
           DEFENDANT’S EXPERTS DAVID MILTON AND CARLOS ZULUAGA
                        (with accompanying memorandum of law)

                                              MOTION

          Plaintiff FCOA, LLC (“FCOA”) respectfully moves for the Court to exclude from trial the

   opinions offered by Defendant FOREMOST TITLE & ESCROW, LLC’s (“FT&E”) purported

   expert witnesses David Milton and Carlos Zuluaga. As grounds therefor, FCOA states:

          1.      FCOA brings this action against FT&E alleging trademark infringement, dilution,

   antidilution, unfair competition and unjust enrichment under the Lanham Trademark Act and

   Florida common law. (Doc. 1).       Generally speaking, FCOA, which owns many registered

   trademarks related to the word “FOREMOST,” alleges that insurance agent and closing company

   FT&E is infringing FCOA’s marks by offering insurance services under the similar service mark

   “Foremost Title & Escrow.” (Id.).

          2.      FT&E has retained several expert witnesses in this case. This motion seeks to

   exclude two of them – David Milton and Carlos Zuluaga.

          3.      David Milton is a licensed insurance adjuster. (Milton depo. attached as Exhibit 1,

   at 50:3-6). Mr. Milton’s sole opinion is that it is unreasonable to expect that any consumer could

                                                   1
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 2 of 13




   be confused between FCOA and FT&E because insurance companies and title companies have

   different functions. (Id. p. 31:16-20; doc. 22-3 ¶ 13). This is an attempt to opine as to the

   likelihood of consumer confusion under the Lanham Act.

          4.      Mr. Milton did not conduct any testing, research, analysis, or investigation to reach

   his opinions. (Milton Deposition, p. 34:4 – 36:11). He did not “do anything scientific” at all. (Id.

   p. 34:4-25). Rather, he based his opinion solely on his experience working in the insurance

   industry, conversations with defense counsel, and a conversation with his wife, a layperson. (Id.

   pp. 21:1-22:14, 34:4–38:7). Mr. Milton, who has knowledge of how the property and casualty

   insurance industry works, spoke with FT&E’s counsel Robert Stok to understand how FT&E

   operates. (Id. pp. 21:1–22:14). He then assumed that because he understands the different

   functions of insurance companies (such as FCOA) and title companies (such as FT&E), consumers

   also must understand the differences. (Id., pp. 34:4–35:16; doc. 22-3 ¶ 13). His wife agreed with

   him, and from this he concluded that no consumer could be confused between FCOA and FT&E.

   (Milton dep. p. 34:9-23; doc. 22-3 ¶ 13).

          5.      That is not a scientific methodology. It is speculative and unreliable, and it is not

   a scientific method to measure the likelihood of consumer confusion amongst the public. Mr.

   Milton’s opinions should therefore be excluded from trial.

          6.      Carlos Zuluaga (who works for Lion Fuse Digital Media, the company which

   created FT&E’s website) holds four purported expert opinions about FT&E’s marketing. Mr.

   Zuluaga was identified on FT&E’s Rule 26(a)(1) disclosures as a fact witness in February 2018,

   was not identified on its August 15 Rule 26(a)(2) disclosures as an expert witness who may be

   used at trial, and did not prepare an expert report. FT&E first disclosed to FCOA that Mr. Zuluaga

   was a retained expert witness during his September 28 fact witness deposition.



                                                    2
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 3 of 13




          7.      This is a violation of Rule 26(a)(2), which required FT&E to disclose Mr. Zuluaga

   as an expert witness by August 15 and to produce a proper Rule 26 expert report at that time.

   Pursuant to Rule 37(c)’s self-executing exclusion of improperly disclosed expert opinion, Mr.

   Zuluaga’s opinions must be excluded from trial.

          WHEREFORE, FCOA respectfully requests the Court exclude from trial the opinions of

   FT&E’s experts David Milton and Carlos Zuluaga.



                                      MEMORANDUM OF LAW

          David Milton’s opinion should be excluded from trial as based upon pure speculation and

   is therefore unreliable as a matter of law.

                                   Mr. Milton’s Opinion and Its Basis

          Mr. Milton opines that consumers could not confuse FCOA with FT&E. He states in

   paragraph 13 of an affidavit:

                  Therefore, in my opinion, it would not be reasonable to expect that a
                  consumer could confuse an insurance company with a title company based
                  upon the two entities having a common word in their names due to the total
                  lack of any logical relationship between business functions of the two
                  entities. Moreover, especially where one entity identifies itself in its
                  company name as an insurance company and the other company identified
                  itself as a title and escrow services company, there is no rational basis for
                  there to be any consumer confusion between the two entities that would be
                  reasonable to expect.

   (Doc. 22-3 ¶ 13; Milton depo. p. 31:1-4). At deposition, Mr. Milton confirmed that this was his

   sole opinion in this matter:

                  Q.      Let’s do it this way: Why don’t you tell me what expert opinions
                          you intend to offer in his case?

                  A.      I think that paragraph 13 properly surmises my expert opinion in the
                          case.



                                                     3
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 4 of 13




                  Q.      Is – am I understanding correctly that the crux of your opinions is
                          that title companies don’t assume risk, they don’t adjust claims, and
                          therefore, they have a different function than insurance companies,
                          which do, so it’s not reasonable for a customer to expect – it’s not
                          reasonable to expect that a consumer will confuse them. Is that a
                          fair encapsulation of your opinion?

                  A.      That is a fair recap. Certainly, I would add additional color to that,
                          but yes, sir, that is a fair synopsis of my opinion.

                                                         …

                  Q.      And so the basic reasoning behind your opinion that it’s not
                          reasonable to expect a consumer to be confused, is that insurance
                          companies and title companies have two different functions?

                  A.      Two different functions; that’s correct, sir.

                                                         …

                  Q.      And you’re offering an opinion about whether it would be
                          reasonable, under certain circumstances, to expect a customer would
                          confuse two sorts of entities.

                  A.      Yes, sir.

                  Q.      And the basic reasoning behind your opinion, is that these
                          companies have different functions, so it’s not reasonable to confuse
                          them.

                  A.      Correct.

   (Milton depo. pp. 30:10-21, 31:16-20, 32:22-33:4.)

          Mr. Milton formed this opinion in no more than three hours of work. (Id. p. 28:14-19.) He

   based it on three things: (1) his experience working in the property and casualty insurance industry

   (doc. 22-3 ¶¶ 2, 13; Milton depo. pp. 37:21–38:7.); (2) conversations with defense counsel in which

   counsel described FT&E’s functions to him (doc. 22-3 ¶ 13; Milton depo. pp. 21:1–22:14); and

   (3) a conversation with his wife, a layperson, in which he asked if she understood the difference

   between homeowners’ insurance and title insurance to “tes[t] the hypothesis that no one would be



                                                     4
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 5 of 13




   confused” between them. (Milton depo. p. 34:9-23).

          Mr. Milton did not conduct a survey or perform any other type of scientific analysis to

   determine whether consumers could be confused by the source of services being provided by an

   insurance company and a title company. (Id. p. 34:4-9). Indeed, Mr. Milton did not know what

   type of scientific analysis experts might use to determine whether consumer confusion exists. (Id.

   p. 38:6-10). Mr. Milton also did not perform any non-scientific analysis (other than speaking to

   his wife) to determine whether an average consumer understands the distinction between an

   insurance company and a title company. (Id. p. 35:2-11). Rather, Mr. Milton assumed that

   consumers know that an insurance company functions differently, and from that he concluded no

   person could confuse FCOA and FT&E. (Id. p. 35:10-16; doc. 22-3 ¶ 13). Later asking his wife

   to confirm his hypothesis constitutes the entirety of his analysis on this question:

                  Q.      Aside from speaking to your wife –

                  A.      Yep.

                  Q.      – did you do anything else to analyze whether consumers –

                  A.      I did not.

    (Milton depo. p. 35:5-9).

                                   Mr. Milton – Law and Application

          FT&E bears the burden of demonstrating that its experts are qualified and that their

   opinions are reliable. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). This burden

   is “substantial.” Cook v. Sheriff of Monroe County, 403 F.3d 1092, 1107 (11th Cir. 2005).

          The Court serves as gatekeeper for expert testimony; its function is to “ensure that

   speculative, unreliable expert testimony does not reach the jury under the mantle of reliability that

   accompanies the appellation ‘expert testimony’.” Rink v. Cheminova, 400 F.3d 1286, 1291 (11th



                                                     5
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 6 of 13




   Cir. 2005). “[D]istrict courts must engage in a rigorous inquiry to determine whether: ‘(1) the

   expert is qualified to testify competently regarding the matters he intends to address; (2) the

   methodology by which the expert reaches his conclusions is sufficiently reliable as determined by

   the sort of inquiry mandated in Daubert; and (3) the testimony assists the trier of fact, through the

   application of scientific, technical, or specialized expertise, to understand the evidence or to

   determine a fact in issue.’” Id. at 1291-1292 quoting City of Tuscaloosa v. Harcross Chems., Inc.,

   158 F3d 548, 562 (11th Cir. 1998).

          To determine whether an expert’s methodology is sufficiently reliable, courts look to the

   following non-exclusive factors: (1) Whether the expert’s methodology has been tested or is

   capable of being tested; (2) whether the theory or technique used by the expert has been subjected

   to peer review and publication; (3) whether there is a known or potential error rate of the

   methodology; and (4) whether the technique has been generally accepted in the relevant scientific

   community. United Fire & Cas. Co. v. Whirlpool Corp., 704 F.3d 1338, 1341 (11th Cir. 2013).

          Here, Mr. Milton has formed the opinion that consumers cannot be confused between

   FCOA and FT&E. However, an expert testifying on the likelihood of consumer confusion is

   necessarily testifying as to how potential consumers – that is, other people he or she does not know

   – are likely to perceive the companies and trademarks at issue. Thus, “the usual method to

   introduce evidence on the issue of likelihood of confusion is through consumer surveys.” Patsy’s

   Italian Restaurant, Inc. v. Banas, 531 F.Supp.2d 483, 485 (E.D.NY. 2008); McCarthy, J. Thomas,

   McCarthy on Trademarks and Unfair Competition § 23:2.75 (5th ed. 2018) (“The usual and

   accepted method of admitting expert testimony on the ultimate factual issue of likelihood of

   confusion is for the expert to design and have conducted a survey of customers of that product or

   service”). “Apart from consumer surveys, lay or even expert opinion about the likelihood of



                                                    6
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 7 of 13




   confusion is inadmissible or entitled to little weight.” Pharmacia Corp. v. Alcon Labs., Inc., 201

   F. Supp. 2d 335, 376 (D.N.J. 2002) (internal quotations omitted); see also IQ Prods. Co. v. Penzoil

   Prods. Co., 305 F.3d 368, 376-77 (5th Cir. 2002) (affirming exclusion of expert testimony

   regarding effect of misleading statements which were not based on market or survey research).

          In Patsy’s Italian Restaurant, the plaintiff proffered expert testimony regarding the

   likelihood of consumer confusion between the parties’ trademarks. Patsy’s Italian Restaurant, 31

   F.Supp.2d at 485. The defendant argued that the expert’s opinion was speculative because it was

   based solely on his own experience and expertise and not on any consumer survey or market

   research. Id. The district court agreed, stating “Wallace [the purported expert] appears not to have

   relied on such a consumer survey but, rather, he drew his conclusions based upon his personal

   knowledge and expertise . . . . Therefore, Wallace’s testimony is unreliable as to the issue of

   likelihood of confusion.” Id.

          Similarly, in IQ Products, the plaintiff alleged the defendants falsely labeled its tire

   inflators as non-explosive, thereby misleading consumers. IQ Prods., 305 F.3d at 370. The

   plaintiff offered two experts to opine on the effect of this misleading statement on consumer buying

   decisions. Id. at 376. The district court excluded both experts, stating that their testimony was

   based on “insufficient data” and “unreliable methodology” because the experts failed to “conduct

   any market or survey research or [offer] any data that could be subject to testing and verification.”

   Id. The Fifth Circuit agreed, stating the experts were properly excluded because:

                  Neither expert conducted reliable survey or market research, commonly
                  employed by market analysts, to support their conclusions that consumers
                  would have purchased IQ’s tire inflators were it not for the defendants’
                  allegedly misleading statements about the explosiveness of the product.

   Id.




                                                    7
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 8 of 13




          Here, Mr. Milton, an insurance professional by trade, conducted no survey or market

   research. He did not “do anything scientific” at all. (Milton depo. p. 34:4-25). Rather, he

   hypothesized that because he understands the difference between insurance companies and title

   insurance agents (or title companies), consumers could not possibly confuse FCOA and FT&E.

   (Id. p. 34:4–35:16; doc. 22-3 ¶ 13). The sole methodology – if it can be called that – which Mr.

   Milton used to test this “hypothesis” was to ask his wife whether she knew the difference between

   the two. (Id. p. 34:9-23). Her answer was sufficient to convince him his hypothesis that confusion

   is impossible was sound. (Id.; doc. 22-3 ¶ 13).

          This is not reliable methodology. It is pure speculation. Though it may go without saying,

   “pure speculation may not serve as the basis for expert testimony.” Villalobos v. American

   Airlines, Inc., 1998 WL 1770592 at *2 (S.D. Fla. 1998). This is true even if the speculation is

   based on the expert’s experience. deWit v. UPS Ground Freight, Inc., 2017 WL 3141074 *3 (N.D.

   Fla. 2017). Mr. Milton assumes first that because he knows the difference between homeowners’

   insurance companies and title companies, all consumers must know the difference too. (Milton

   depo. pp. 35:10-16, 36:2-10). He then assumes that any consumer who also knows the difference

   cannot be confused by the two, utilizing no scientific methodology to reach this conclusion, and

   without considering any more information about consumer perception, the presentation of FCOA’s

   and FT&E’s marks, or any other subject.

          There is no factual basis for these assumptions. The reason a consumer survey is the usual

   and accepted method on the issue of consumer confusion is that it provides a reliable factual basis

   for the expert to opine on the probable state of mind of consumers. McCarthy § 23:2.75. Without

   a consumer survey, the expert is simply speculating on what other people may think. Patsy’s, 531

   F.Supp.2d at 485-86. This is what Mr. Milton is doing. If Mr. Milton’s opinion is admissible



                                                     8
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 9 of 13




   opinion on the subject of consumer confusion under the Lanham Act, then any person who is

   informed of some differences in the operation of a plaintiff and a defendant has become a testifying

   expert on the subject of whether consumers could confuse the two. Mr. Milton’s opinions should

   be excluded from trial. IQ Prods., 305 F.3d at 376; Pharmacia, 201 F.Supp.2d at 376; Patsy’s, 531

   F.Supp.2d at 485-86.

                                             Carlos Zuluaga

          In addition, the expert opinions of Carlos Zuluaga should be excluded from trial for

   FT&E’s violation of Rule 26(a)(2). FT&E did not disclose Mr. Zuluaga as an expert witness –

   indeed, it disclosed him as a fact witness only – but then asserted in the middle of his September

   28 deposition that he was a retained expert witness holding expert opinions. This is a violation of

   Rule 26 and the Court’s scheduling order (doc. 58), which required FT&E to make proper Rule 26

   disclosures by August 15. A bit of background is necessary.

          After filing its complaint, FCOA also filed a motion for preliminary injunction. (Doc. 5).

   In November 2017, FT&E filed a written response which attached as one exhibit an affidavit of

   Mr. Zuluaga. (Doc. 22-4). This affidavit does not mention that Mr. Zuluaga is a retained expert,

   does not appear to contain opinions (as opposed to facts), does not state his hourly rate, and does

   not identify any facts or data Mr. Zuluaga reviewed at any time. In short, this affidavit is made by

   a fact witness who has knowledge about FT&E’s marketing, not an expert witness.

          In February 2018, FT&E served initial Rule 26(a)(1) disclosures identifying Mr. Zuluaga

   as a person likely to have discoverable information FT&E may use to support its defenses. There,

   FT&E stated that Mr. Zuluaga “is the CEO and Creative Director of Lion Fuse Digital Media,

   LLC, . . . who was hired by FT&E to perform graphic design services for FT&E, including FT&E’s

   website, . . . and to perform ongoing internet marketing and search engine optimization services



                                                    9
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 10 of 13




   for FT&E.” (Exhibit 2, FT&E’s Rule 26(a)(1) disclosure at 2). No expert is identified on this

   disclosure (as one might expect) and Mr. Zuluaga is not identified as one. He is held out here as

   a fact witness.

          About six months later, on August 15, 2018, FT&E served its Rule 26(a)(2) expert

   disclosures. (Exhibit 3, FT&E’s Rule 26(a)(2) disclosure). This disclosure does not identify Mr.

   Zuluaga as an expert witness. He has never prepared an expert report in this matter.

          On September 28, FCOA deposed Lion Fuse media’s corporate representative on certain

   noticed topics. (Exhibit 4, Notice of Taking Deposition). Mr. Zuluaga appeared as the corporate

   representative. Roughly halfway through the deposition, FT&E’s counsel informed FCOA’s

   counsel that Mr. Zuluaga was an expert witness. (Exhibit 5, Zuluaga depo. at 53:22-24). FT&E

   took the position that Mr. Zuluaga’s November 2017 affidavit constituted a Rule 26 expert report:

                     Q.      Before we left, Mr. Stok said that you’re an expert witness in this
                     matter; is that accurate?

                     A.     Yes.

                     Q.      Are you retained by Foremost Title & Escrow in this case to serve
                     as an expert witness?

                     A.     Yes.

                     Q.     On what subjects?

                     A.     On anything pertaining to website, email marketing, online
                     marketing, and really any marketing efforts for the company.

                     Q.     Did you prepare a Rule 26 expert report?

                     A.     No.

                     Q.     Do you know what a Rule 26 expert report is?

                            MR. STOK:             We filed an affidavit.

                            MR. HORGAN:           Hang on. Let him answer the question first.

                                                     10
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 11 of 13




                          MR. STOK:              Okay.

                          THE WITNESS:           Can I say I don’t know?

                   Q.    Sure, if it’s true. I mean, you should say whatever is true. Do you
                   know what Rule 26 is?

                   A.      I don’t.

                   Q.      What opinions do you hold as an expert witness that you intend to
                   give at trial?

                   A.      Anything that – again, anything that is pertaining to the marketing
                   efforts and website of Foremost. 1

                          MR. STOK:             That’s the expert report that he filed earlier in
                          the case. You have known about his involvement as an expert since
                          October of last year.

                   Q.     Alright. Tell me what opinions you intend to offer. I understand
                   what the topics are. Tell me what the opinions are.

                          MR. STOK:              Why don’t we show him his report?

                          MR. HORGAN:            You can show him his affidavit.

                          MR. STOK:              Yeah, it’s his report.

                          MR. HORGAN:           I think that may be a point of contention but
                          I understand your view.

   (Id. at 54:10-56:4). Later, Mr. Zuluaga opined that (1) FT&E’s branding is not dissimilar to and

   “is not in any way to be confused” with FCOA’s branding (id. at 78:20-25), (2) FT&E is trying to

   reach a different market than FCOA (id. at 57:6-12), (3) the keywords FT&E uses for search engine

   optimization are not intended to interfere with any other company (id. at 90:10-91:2), and (4)

   FT&E’s website is “very much meant to align itself” with the law firm of Stok, Folk and Kon. (Id.

   at 91:16-22).




   1
          For clarity, by this word “Foremost,” the witness means FT&E.
                                                    11
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 12 of 13




           Rule 26(a)(2) requires parties to make their expert disclosures “at the times and in the

   sequence that the court orders.” Fed.R.Civ.Proc. 26(a)(2)(D). The Court ordered FT&E to make

   its expert disclosures by August 15. (Doc. 58). This meant that by August 15, FT&E was required

   to specifically disclose “the identity of any witness it may use at trial to present [expert] evidence.”

   Fed.R.Civ.Proc. 26(a)(2)(A). Along with that written disclosure, FT&E was also required to serve

   an expert report which meet certain requirements. Fed.R.Civ.Proc. 26(a)(2)(A) (written disclosure

   must be “accompanied” by an expert report).

           “Compliance with Rule 26’s expert witness disclosures rule is mandatory and self-

   executing.” Warren v. Del Vista Towers Condo. Ass’n, Inc., 2014 WL 3764126 *1 (S.D. Fla.

   2014). The purpose of the rule is to safeguard against surprise. Id. Thus, courts routinely strike

   expert reports or exclude expert testimony that is not timely disclosed pursuant to Rule 37(c). Id.

           Here, FT&E violated Rule 26 in two fashions, and Mr. Zuluaga’s opinions must therefore

   be excluded. First, FT&E did not disclose Mr. Zuluaga as an expert it may use at trial in its August

   15 Rule 26(a)(2) disclosures. In fact, it disclosed him only under Rule 26(a)(1) and only informed

   FCOA that he held expert opinions it may desire to adduce at trial during his September 28

   deposition as a fact witness. That is an untimely disclosure to FCOA that FT&E may use Mr.

   Zuluaga as an expert at trial.

           Second, Mr. Zuluaga has not prepared a Rule 26 report. His November 2017 affidavit is

   not a Rule 26 expert report. It does not purport to be an expert report, does not state that he is a

   retained expert witness, does not mention that Mr. Zuluaga holds opinions, does not identify any

   facts or data he reviewed, and does not mention his hourly rate. Fed.R.Civ.P. 26(a)(2)(B). This

   is an affidavit submitted by a fact witness, not a Rule 26 expert report.




                                                     12
Case 1:17-cv-23971-KMW Document 80 Entered on FLSD Docket 11/02/2018 Page 13 of 13




           And even if the affidavit did constitute an expert report – which it does not – FT&E still

   did not disclose Mr. Zuluaga as an expert it may use at trial when its time came to do so on August

   15. FT&E was always obligated to do this by the plain language of the rule but did not. Instead

   it only informed FCOA that it may use Mr. Zuluaga at trial on September 28. Under the self-

   executing provisions of Rule 26 and 37, his opinions are inadmissible at trial.

           Respectfully submitted this 2nd day of November 2018.



                                                           /s/ Adrienne C. Love
                                                           Adrienne C. Love (FL Bar No. 21835)
                                                           adrienne@penningtonlaw.com
                                                           J. Wiley Horton (FL Bar No. 59242)
                                                           wiley@penningtonlaw.com
                                                           PENNINGTON, P.A.
                                                           215 S. Monroe Street, 2nd Floor
                                                           Tallahassee, FL 32301
                                                           850 222-3533 – office
                                                           850 222-2126 – fax
                                                           Attorneys for Defendant FCOA, LLC



                                         Certificate of Conferral

           Pursuant to Local Rule 7.1(a)(3), FCOA conferred with FT&E regarding the relief sought

   in this motion. No agreement was reached.


                                           Certificate of Service

           I HEREBY CERTIFY that I have electronically filed the foregoing document with the

   Clerk of Court by using the CM/ECF system on this 2nd day of November 2018, which will cause

   a notice of electronic filing to be sent to all counsel of record.


                                                           /s/ Adrienne C. Love



                                                     13
